Case 1:18-cv-24585-UU Document 9 Entered on FLSD Docket 11/08/2018 Page 1 of 14



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                                   MIAMI DIVISION

    Civil Action Number: 1:18-cv-24585-UU

    ALEXANDER JOHNSON,

           Plaintiff,
    vs.

    SUNSHINE GASOLINE DISTRIBUTORS, INC.
    d/b/a Chevron 80,

          Defendant.


                                   AMENDED COMPLAINT



           Plaintiff Alexander Johnson (“Plaintiff”), by and through his undersigned counsel,

    and hereby files this Amended Complaint and sues Defendant Sunshine Gasoline

    Distributors, Inc. D/B/A Chevron 80 (“Defendant”) for injunctive relief, attorneys fees

    and costs (including, but not limited to, court costs and expert fees) pursuant to Title III

    of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189

    (“ADA”) and compensatory and punitive damages pursuant to the Florida Civil Rights

    Act as codified in Florida Statutes Chapter §760, specifically, F.S. §760.08 and alleges:

                                JURISDICTION AND VENUE

           1.      This is an action for declaratory and injunctive relief pursuant to Title III

    of the Americans With Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”) and 28

    C.F.R. §§36.302, 36.303 and supplemental jurisdiction over the related state law claim

    pursuant to 28 U.S.C. §1367. The foregoing constitutes violation of 28 C.F.R. §§36.302,

    36.303 and 42 U.S.C. §12182.


                                                 1
Case 1:18-cv-24585-UU Document 9 Entered on FLSD Docket 11/08/2018 Page 2 of 14



            2.      This Court is vested with original jurisdiction under 28 U.S.C. §1331.

            3.      Venue is proper in this Court, pursuant to 28 U.S.C. §1391(b) in that all

    events giving rise to this lawsuit occurred in the State of Florida, Southern District of

    Florida.

            4.      The remedies provided by Florida Statute §760 are not exclusive, and state

    administrative remedies need not be exhausted in connection with suits brought under the

    ADA.

           5.       Venue in this Court is proper pursuant to 28 U.S.C. §1391(b) because the

    Defendant is conducting business within the jurisdiction of this court by virtue of the fact

    its place of public accommodation is available to the general public within this district

    and the acts constituting the violation of the ADA occurred in this district.

          6.        Defendant is authorized to conduct business within the State of Florida as

    a Florida for-profit corporation.

          7.        Defendant maintains a physical presence within this district by virtue of

    fact that its gasoline station is within this district and is open to the public.

           8.       Plaintiff seeks declaratory and injunctive relief pursuant to 28 U.S.C. §§

    2201 and 2202.

                                           THE PARTIES

           9.       Plaintiff Alexander Johnson was (and is currently) a resident of the State

    of Florida who suffers from what constitutes a “qualified disability” under the ADA.

    Plaintiff is (and has been) hearing impaired and suffers from severe bilateral

    sensorineural hearing loss. Plaintiff’s disability is defined in 28 C.F.R. §36.105(b)(2);

    Plaintiff’s hearing impairment is listed among the physical impairments that substantially




                                                    2
Case 1:18-cv-24585-UU Document 9 Entered on FLSD Docket 11/08/2018 Page 3 of 14



    limits one or more major life activities; therefore Plaintiff suffers from a disability

    covered by the protected class of disabled persons under the ADA and by Florida Statutes

    §§760.01(2) and 760.02(11).

          10.      Defendant is the operator as a franchisee of a gasoline station under the

    brand name “Chevron” and also known as “Chevron 80.” Defendant owns and/or

    operates the gasoline station within the State of Florida which is open to the public.

          11.      Defendant is defined as a “Public Accommodation" within meaning of

    Title III because Defendant is a private entity which owns and/or operates as a franchisee

    a Chevron brand gasoline station which is defined within U.S.C. §12181(7)(F) and 28

    C.F.R. §36.104.

          12.      Defendant’s Chevron 80 gas station is open to the public and is a place of

    public accommodation subject to the requirements of Title III of the ADA and its

    implementing regulation as defined by 42 U.S.C. §12181(7)(F); §12182, and §36.104(6).

    Defendant’s Chevron gas station is also referenced throughout as a “Place of Public

    Accommodation,” “gas station,” or “Chevron gas station.”

          13.      Defendant’s Chevron 80 gas station also contains a convenience store

    which is a place of public accommodation as defined as: “[A] bakery, grocery store,

    clothing store, hardware store, shopping center, or other sales or rental establishment,”

    pursuant to 42 U.S.C. §12181(7)(E) and §36.104(5).

          14.      On October 20, 2018, Plaintiff personally visited Defendant’s Chevron 80

    gas station located at 800 Hialeah Drive, Hialeah, Florida 33010 to purchase gasoline for

    his automobile. The Plaintiff’s visit was prior to instituting the instant action.




                                                   3
Case 1:18-cv-24585-UU Document 9 Entered on FLSD Docket 11/08/2018 Page 4 of 14



          15.      The gas station pumps at Chevron 80 contain an audio-visual television

    media feature embedded within each of the gasoline pumps wherein the television media

    feature provides advertising, entertainment and news customers of the gas

    station (“television media feature”). The television media feature adds to the enjoyment

    of the public while pumping gas and helps keep their customers informed and

    entertained.

          16.      The television media feature within the gasoline pumps did not contain

    closed captioning which the plaintiff needs in order to overcome his hearing disability

    while watching television and videos. Thus, Plaintiff was unable to fully comprehend the

    entertainment feature which was made available to the general public within the gasoline

    pumps at Defendant’s Chevron 80 gas station.

          17.      The Plaintiff asked an employee working at the Chevron gas station for

    assistance in activating the closed captioning feature on the television media feature.

    Defendant’s employee was unable to assist the Plaintiff to activate (turn on) closed

    captioning for the television media feature.

          18.      During Plaintiff’s patronage of Defendant’s Chevron gas station, Plaintiff

    wanted to be entertained and informed by watching the news and entertainment

    programming on the television media feature which was/is centrally mounted within the

    gasoline pumps for the explicit purpose of entertaining and informing the public while

    they pump gas and patronize Defendant’s gas station. However, the Plaintiff was unable

    to comprehend the news and entertainment programming fully because the television

    media features were not displayed with closed captioning.




                                                   4
Case 1:18-cv-24585-UU Document 9 Entered on FLSD Docket 11/08/2018 Page 5 of 14



          19.      Defendant failed to make the television media feature within its gasoline

    pumps readily accessible to and usable by individuals with hearing disabilities by

    providing closed captioning for patrons with hearing disabilities.

          20.      The Plaintiff was denied the ability to fully comprehend the entertainment

    and information displayed on the television media feature at Defendant’s Chevron gas

    station due to the lack of closed captioning for Defendant’s deaf and hard of hearing

    customers. Therefore, the Plaintiff suffered an injury in fact.

          21.      This discrimination has resulted in Plaintiff being denied full and equal

    provision of goods, services, facilities, privileges, advantages, and accommodations being

    offered at Defendant’s Chevron gas station, which is a place of public accommodation,

    which is the subject of this lawsuit. See, Exhibit “A” for verification of Plaintiff’s visit to

    the Defendant’s place of public accommodation.

          22.      On information and belief, the Defendant is well aware of the ADA and

    the need to provide for closed captioning on the television media feature embedded in its

    gasoline pumps for the purpose of informing and entertaining its patrons.

          23.      Therefore, the Defendant’s failure to reasonably accommodate the hearing

    disabled by providing closed captioning for its television media features at its Chevron

    gas station is/was willful, malicious, and oppressive and in complete disregard for the

    Civil Rights of the Plaintiff and in violation of 28 C.F.R. §36.303.

          24.      As a result of the Defendant’s discrimination, the Plaintiff suffered loss of

    dignity, mental anguish and other tangible injuries.

          25.   As an owner of an automobile and in need of gasoline on a regular basis,

    Plaintiff has a concrete plan to patronize Defendant’s Chevron gas station when he is




                                                  5
Case 1:18-cv-24585-UU Document 9 Entered on FLSD Docket 11/08/2018 Page 6 of 14



    treated like other members of the public (by utilizing closed captioning so that he is able

    to comprehend the television media feature embedded within the gasoline pumps)

    because that Chevron gas station is within proximity to Plaintiff’s regular travel

    destinations

          26.       Plaintiff has patronized Defendant’s Chevron gas station in the past and

    continues to desire to return to purchase gasoline therein, but Plaintiff continues to be

    injured in that (because of Defendant’s refusal to enable closed captioning on the

    television media feature within the Chevron gas station) Plaintiff is unable to understand

    the entertainment and news content programming as presented therein, in violation of his

    civil rights, the ADA, and state statutes.

          27.       For all of the foregoing, Plaintiff has no adequate remedy at law.

          28.       Plaintiff has retained the law offices of Scott R. Dinin, P.A. and has

    agreed to pay a reasonable fee for services in the prosecution of this cause, including

    costs and expenses incurred.

                        COUNT I – CLOSED CAPTIONS –
             VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT


          29.       The Americans with Disabilities Act (“ADA”) is landmark civil rights

    legislation that is the result of decades of advocacy to improve the lives and role in

    society of all persons with disabilities. The ADA was enacted and effective as of July 26,

    1990. The ADA legislation has been protecting disabled persons from discrimination due

    to disabilities for 28 years.




                                                 6
Case 1:18-cv-24585-UU Document 9 Entered on FLSD Docket 11/08/2018 Page 7 of 14



          30.        The Hearing Loss Association of America reports that approximately 36

    million American adults report some degree of hearing loss. Approximately 1 million

    Americans are functionally deaf.

          31.        Many people with hearing loss utilize closed and open captioning to fully

    comprehend television programming. Captioning displays dialogue and may also identify

    who is speaking and include non-speech information conveyed through sound, such as

    sound effects, music and laughter.

          32.        For the hearing disabled, captioning is essential to understanding

    information being presented though audio/visual media features such as offered by the

    Defendant. Captioning is the established method by which the hearing impaired can fully

    understand the information that is being communicated.

          33.        Plaintiff’s hearing impairment limits major life activities including his

    ability to hear. Therefore, Plaintiff is an individual with a disability under Title III of the

    “ADA”, 42 U.S.C. §§ 12181-12189. Thus, Plaintiff is a qualified individual with a

    disability and is entitled to the protections of the ADA under 42 U.S.C. §12181, et. seq.

          34.        Public accommodations such as Defendant are required to provide full and

    equal enjoyment of their goods, services, facilities, privileges, advantages, and

    accommodations in the most integrated setting appropriate to people with disabilities. 42

    U.S.C. §12181(7)(F), §12182(a); 28 C.F.R. §36.203(a). Specifically, the public

    accommodation must:

                a)     Ensure that no individual is discriminated against on the basis of

                disability in the full and equal enjoyment of their goods, services, facilities,




                                                  7
Case 1:18-cv-24585-UU Document 9 Entered on FLSD Docket 11/08/2018 Page 8 of 14



               privileges, advantages or accommodations. 42 U.S.C. § 12182(a); 28 C.F.R. §

               36.201(a);

               b)     Make reasonable modifications in policies, practices, or procedures

               when the modifications are necessary to afford goods, services, facilities,

               privileges, advantages, or accommodations to people with disabilities, unless

               the public accommodation can demonstrate that making the modifications

               would fundamentally alter the nature of the goods, services, facilities,

               privileges, advantages or accommodations. 42 U.S.C. §12181(9), §

               12182(b)(1)(B), § 12188(a); 28 C.F.R. § 36.302(a);

               c)     Ensure that no individual with a disability is excluded, denied services,

               segregated or otherwise treated differently than other individuals because of

               the absence of auxiliary aids and services, unless the public accommodation

               can demonstrate that taking those steps would fundamentally alter the nature of

               the goods, services, facilities, privileges, advantages, or accommodations being

               offered or would result in an undue burden, i.e., significant difficulty or

               expense. 42 U.S.C. §12818(9), §§ 12182(b)(2)(A)(ii), (iii); 28 C.F.R.

               §36.303(a);

               d)     Ensure that all of the television media features within its place(s) of

               public accommodation are readily accessible to, and usable by, people with

               disabilities. 42 U.S.C. §12183(a).

         35.        The Defendant has violated Title III of the ADA in numerous ways,

    including discriminatory action which occurred when the Defendant:




                                                    8
Case 1:18-cv-24585-UU Document 9 Entered on FLSD Docket 11/08/2018 Page 9 of 14



                a)     Failed to maintain policies and procedures to ensure compliance with

                42 U.S.C. §12182(a); 28 C.F.R. §36.303(a); specifically failed to provide

                auxiliary aids and services for patrons who are deaf or hard of hearing who use

                and watch the audio/visual media provided within the Defendant’s place of

                public accommodation.

                b)     Denied full and equal access to, and full and equal enjoyment of,
                goods, services, facilities, privileges, and other advantages of the public
                accommodation in violation of 42 U.S.C. §§ 12182(b)(2)(A)(ii) & (iii), 28
                C.F.R. §36.303(a), and 28 C.F.R. §36.303(b)(1).


          36.        Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to

    grant the Plaintiff’s injunctive relief; including an order to require the Defendant to

    assure that its Chevron gas station (place of public accommodation) provides full and

    equal enjoyment of goods, services, facilities, privileges, and advantages in the most

    integrated setting appropriate to people with disabilities. 42 U.S.C. §12181(9),

    §12812(a); 28 C.F.R. §36.201(a).

          37.        The Court is vested with the authority to require the Defendant to make

    reasonable modifications in policies, practices, or procedures when the modifications are

    necessary to afford goods, services, facilities, privileges, advantages, or accommodations

    to people with disabilities. 42 U.S.C. §12181(9), §12182(b)(2)(A)(ii); 28 C.F.R.

    §36.302(a).

           WHEREFORE, Plaintiff Alexander Johnson respectfully prays that this Court

    grant the following relief against the Defendant Sunshine Gasoline Distributors, Inc.

    regarding its Chevron 80 gasoline station including entering a declaratory judgment,

    pursuant to Rule 57 of the FRCP stating that the Defendant’s practices, policies, and


                                                 9
Case 1:18-cv-24585-UU Document 9 Entered on FLSD Docket 11/08/2018 Page 10 of 14



     procedures have subjected Plaintiff to discrimination in violation of Title III of the ADA,

     and permanently enjoin the Defendant from any practice, policy and/or procedure which

     will deny Plaintiff full and equal enjoyment of its goods, services, facilities, privileges,

     advantages and accommodations in the most integrated setting appropriate to people with

     disabilities. This includes entry of a permanent injunction ordering the Defendant -

     Sunshine Gasoline Distributors, Inc.:

               a)        To cease discrimination against the Plaintiff and other disabled persons;

               b)        To assure that Defendant’s place of public accommodation provides

         full and equal enjoyment of its goods, services, facilities, privileges, advantages and

         accommodations in the most integrated setting appropriate to people with

         disabilities;

               c)        To furnish appropriate auxiliary aids and services for patrons of

         Chevron 80 who are deaf or hard of hearing for all audio/visual media features

         (including but not limited to providing closed captioning) and to ensure effective

         communication with people with disabilities unless the Defendant can demonstrate

         that taking those steps would fundamentally alter the nature of the goods, services,

         facilities, privileges, advantages, or accommodations being offered or result in an

         undue burden. “Auxiliary aids and services” includes open and closed captioning,

         assistive listening devices, assistive listening systems, videotext displays, accessible

         electronic and information technology or other effective methods of making aurally

         delivered information available to individuals who are deaf of hard of hearing in its

         place of public accommodation. 42 U.S.C. §12181(9), §12182(b)(2)(A)(ii); 28

         C.F.R. §36.303(a);




                                                   10
Case 1:18-cv-24585-UU Document 9 Entered on FLSD Docket 11/08/2018 Page 11 of 14



                 d)     Insure that all of Defendant’s television media features are readily

         accessible to, and usable by, people with disabilities;

                 e)     Maintain in operable working condition those television features

         required to be accessible by said Order;

                 f)     Award reasonable costs and attorneys fees; and

                 g)     Award any and all other relief that may be necessary and appropriate.

                       COUNT II - VIOLATION OF FLORIDA STATUTE §760

           38.        The Defendant has violated Florida Statute §760, which provides all

     persons shall be entitled to the full and equal enjoyment of the goods, services, facilities,

     privileges, and advantages in any of public accommodation, without discrimination or

     segregation on the grounds of handicap.

           39.        The violation of Florida law was deliberate and knowing.

            WHEREFORE, Plaintiff Alexander Johnson respectfully prays that this Court

     grant the following relief against the Defendant Sunshine Gasoline Distributors, Inc.,

     regarding its gasoline station Chevron 80 including compensatory damages, damages for

     intangible injuries, punitive damages, costs including reasonable attorneys fees and

     interest and for the following injunctive relief and declaratory relief:

                 a)       A declaration that the policies and procedures of the Defendant

                 violated Florida Statute §760 in that the Defendant has failed to consider and

                 accommodate the needs of hearing disabled persons to the full extent required

                 by Florida law.

                 b)       An Order mandating that the Defendant furnish appropriate auxiliary

                 aids and services for patrons who are deaf or hard of hearing in all of its



                                                   11
Case 1:18-cv-24585-UU Document 9 Entered on FLSD Docket 11/08/2018 Page 12 of 14



               audio/visual media features (including but not limited to providing close

               captioning) where necessary and to ensure effective communication with

               people with disabilities. “Auxiliary aids and services” includes open and closed

               captioning, assistive listening devices, assistive listening systems, videotext

               displays, accessible electronic and information technology or other effective

               methods of making aurally delivered information available to individual who

               are deaf of hard of hearing in its place of public accommodation;

               c)       An Order mandating that the Defendant train its employees (including

               management staff) to comply with all appropriate laws;

               d)       An Order mandating that the Defendant evaluate its policies,

               practices, and procedures toward persons with disabilities and undertake and

               complete corrective measures to provide equal access to individuals with

               disabilities who are deaf or hard of hearing within a reasonable time;

               e)       Award compensatory damages including but not limited to mental

               anguish, loss of dignity, and any other intangible injuries;

               f)       Award reasonable costs and attorneys fees; and

               g)       Award any and all other relief that may be necessary and appropriate.

     Dated this 7th day of November, 2018

                                           Respectfully submitted,

                                            s/Scott Dinin
                                            Scott R. Dinin, Esq.
                                            Scott R. Dinin, P.A.
                                            4200 NW 7th Avenue
                                            Miami, Florida 33127
                                            Tel: (786) 431-1333
                                            inbox@dininlaw.com
                                            Counsel for Plaintiff


                                                 12
Case 1:18-cv-24585-UU Document 9 Entered on FLSD Docket 11/08/2018 Page 13 of 14




                                CERTIFICATE OF SERVICE

           I hereby certify that on this 7th day of November, 2018, I electronically filed the

     foregoing with the Clerk of the Court using the CM/ECF system, and I will cause this

     Amended Complaint to be served to Defendant with Summons.


                                                                       s/ Scott Dinin




                                               13
Case 1:18-cv-24585-UU Document 9 Entered on FLSD Docket 11/08/2018 Page 14 of 14



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

     Civil Action Number: 1:18-cv-24585-UU

     ALEXANDER JOHNSON,

     Plaintiff,

     vs.

     SUNSHINE GASOLINE DISTRIBUTORS, INC.
     d/b/a Chevron 80,

            Defendant.


                         VERIFICATION OF AMENDED COMPLAINT



             Plaintiff Alexander Johnson declares under penalty of perjury under the laws of

     the State of Florida that the allegations in the foregoing complaint are true and correct to

     the best of my belief, recollection and knowledge.


           11-6-2018
     Date: ________________                               _________________________
                                                          Alexander Johnson




                                         EXHIBIT “A”
